DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 08/12/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of a mixture of (5E)-3-methylcyclopentadec-5-en-1-one, 1-(2,2,6-Trimethylcyclohexyl)-hexan-3-ol, cis-3-hexenyl salicylate, and evernyl as low volatile fragrance;  mixture of ambroxide, 1,1,2,3,3-pentamethyl- 2,5,6,7-tetrahydroinden-4-one, and ethoxymethoxycyclododecane as moderate volatile fragrance; a mixture of ethyl butyrate, 2,4-Dimethyl-3- cyclohexenecarboxaldehyde, beta gamma hexenol, cis-3-hexenyl acetate, and (2-tert-butylcyclohexyl) acetate as high volatile fragrance; polypropylene glycol-20 methyl glucose ether as Non-odorous fragrance modulator. Claims 26-32, 34-38 and 41-45 read on the elected species and are under examination.
	Claims 26-45, claims 26-32, 34-38 and 41-45 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-32, 34-38 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (US20160362630).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Holland et al.  teaches A composition comprising: (i) a fragrance component present in an amount of from about 0.04 wt % to about 30 wt%, relative to the total
weight of the composition, and wherein the fragrance component comprises:
(a) at least one low volatile fragrance material having a vapor pressure less than 0.001 Torr (0.000133 kPa) at 25°C,  present in an amount of from about 10 wt% to about 30 wt%, relative to the total weight of the fragrance component; (b) at least one moderate volatile fragrance material having a vapor pressure in the range of 0.1 Torr to 0.001 Torr (0.0133 kPa to 0.000133 kPa) at 25° C, present in an amount of from about 40 wt% to about 80 wt %, relative to the total weight of the fragrance component; and (c) at least one high volatile fragrance material having a vapor pressure greater than 0.1 Torr (0.0133 kPa) at 25° C, present in an amount of from about 1 wt% to about 30 wt %, relative to the total weight of the fragrance component; (ii) at least one substantially non-odorous fragrance modulator present in the amount of from about 0.1 wt % to about 20 wt %, relative to the total weight of the composition; (iii) a volatile solvent present in an amount of from about 50 wt % to about 80 wt %, relative to the total weight of the composition; and (iv) optionally water (page 63, claim 1). In one embodiment, the non-odorous fragrance Modulator is PPG-20-methyl glucose ether (page 32, table 4(a)). Holland et al.   teaches fragrance Delta Muscenone (63314-79-4, (5E)-3-methylcyclopentadec-5-en-1-one according to applicant’s specification; 0.0000565 torr VP at 25°C); cis-hexenyl salicylate (65405-77-8; 0.000246 torr VP at 25°C) (page 47, table 9); Timberol (1-(2,2,6-Trimethylcyclohexyl)-hexan-3-ol, 70788-30-6, 0.000469 torr VP at 25°C; page 12, table 1), LRG 201 (4707-47-5, evernyl, 0.000029 torr VP at 25°C; page 48, table 12); Ambroxan (ambroxide; 6790-58-5; 0.0093 torr VP at 25°C; page 21, table 2); cashmeran (1,1,2,3,3-pentamethyl- 2,5,6,7-tetrahydroinden-4-one; 33704-61-9; 0.00269 torr VP at 25°C; page 25, table 2); ethoxymethoxycyclododecan (58567-11-6; 0.00433 torr VP at 25°C; page 23, table 2); ethyl butyrate (3.9 torr VP at 25°C; page 27, table 3);  2,4-Dimethyl-3- cyclohexenecarboxaldehyde (68039-49-6, 0.578 torr VP at 25°C; page 28, table 3); cis-3-hexenol (beta gamma hexenol, 928-96-1; 1.04 torr VP at 25°C; page 28, table 3); cis-3-hexenyl acetate (3681-71-8, 1.22 torr VP at 25°C; page 27, table 3); Verdox ((2-tert-butylcyclohexyl) acetate, 88-41-5, 0.103 torr VP at 25°C; page 30, table 3). As used herein, the term "composition" includes a fine fragrance composition intended for application to a body surface, such as for example, skin or hair, i.e., to impart a pleasant odor thereto, or cover a malodour thereof. They are generally in the form of perfume concentrates, perfumes, eau de parfums, eau de toilettes, aftershaves, or colognes. The fine fragrance compositions may be an ethanol-based composition. The term "composition" may also include a cosmetic composition, which comprises a fragrance material for the purposes of delivering a pleasant smell to drive consumer acceptance of the cosmetic composition. The term "composition" may also include body splashes or body sprays. The term "composition" may also include cleaning compositions, such as fabric care composition or home care compositions, including air care compositions (e.g., air fresheners), for use on clothing or other substrates such as hard surfaces (e.g., dishes, floors, countertops). Additional non-limiting examples of "composition" may also include facial or body powder, deodorant, foundation, body/facial oil, mousse, creams (e.g., cold creams), waxes, sunscreens  and blocks, bath and shower gels, lip balms, self-tanning compositions, masks and patches (page 5, [0050]). Non-limiting examples of floral character is selected from the group consisting of lavender-type note, a rose-type note, a lily of the valley-type note, a muguet-type note, a jasmine-type note, a magnolia-type note, a cyclamentype note, a hyacinth-type note, a lilac-type note, an orange blossom-type note, a cherry blossom-type note, a peonytype note, a lotus-type note, a linden blossom-type note, an osmanthus-type note, a lilac-type note, a heliotrope-type note, a violet-type note, an orris-type note, a tiare-type note, a patchouli-type note and the like. Non-limiting examples of aromatic (or haerbaceous) and spicy character include: cinnamon, cloves, coriander, ginger, saffron, peppers of various kinds ( e.g.: black pepper, pink pepper), caraway, cardamom, anise, tea, coffee, cumin, nutmeg, coumarin, basil, rosemary, thyme, mint, tarragon, marjoram, fennel, sage, juniper and the like (page 11, [0113-0114]). This teaches applicant’s claims 32 and 41.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Holland et al.  is that Holland et al. is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 26-32, 34-38, 41-45, Holland et al. teaches A composition in the form of perfumes, eau de parfums, eau de toilettes comprising: (i) a fragrance component present in an amount of from about 0.04 wt % to about 30 wt%, relative to the total weight of the composition, and wherein the fragrance component comprises: (a) at least one low volatile fragrance material having a vapor pressure less than 0.001 Torr (0.000133 kPa) at 25°C,  present in an amount of from about 10 wt% to about 30 wt%, relative to the total weight of the fragrance component; (b) at least one moderate volatile fragrance material having a vapor pressure in the range of 0.1 Torr to 0.001 Torr (0.0133 kPa to 0.000133 kPa) at 25° C, present in an amount of from about 40 wt% to about 80 wt %, relative to the total weight of the fragrance component; and (c) at least one high volatile fragrance material having a vapor pressure greater than 0.1 Torr (0.0133 kPa) at 25° C, present in an amount of from about 1 wt% to about 30 wt %, relative to the total weight of the fragrance component; (ii) at least one substantially non-odorous fragrance modulator (polypropylene glycol-20 methyl glucose ether) present in the amount of from about 0.1 wt % to about 20 wt %, relative to the total weight of the composition.
Regarding the above 103 rejections, the term “about 10% to about 30%” can be broadly interpreted as to overlap with “greater than 30% or 31% to about 60%", because use of the word 'about' in a claim is appropriate where the claim contains a range of components with no absolute boundaries, and is only limited to the extent that prior art exists which would limit broad interpretation of the claim. See Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 1217-1218, 18 USPQ2d 1016 (Fed. Cir. 1991).  In the instant case, there is no prior art teaching that would limit the range recited in claim 1 of Holland et al.  solely to between 10% and 30%. Accordingly, the range recited by claim 1 of Holland et al.  is interpreted broadly. Thus, “about 10% to about 30%” reasonably overlap with the claimed “greater than 30% or 31% to about 60%".
Regarding the elected fragrance mixture in low volatile, moderate volatile and high volatile, Holland et al.  teaches each mixture of low volatile, moderate volatile, as well as each individual elected specific fragrance as low, moderate or high volatile fragrance, therefore, it is obvious for one of ordinary skill in the art to have a mixture of (5E)-3-methylcyclopentadec-5-en-1-one, 1-(2,2,6-Trimethylcyclohexyl)-hexan-3-ol, cis-3-hexenyl salicylate, and evernyl as low volatile fragrance;  mixture of ambroxide, 1,1,2,3,3-pentamethyl- 2,5,6,7-tetrahydroinden-4-one, and ethoxymethoxycyclododecane as moderate volatile fragrance; a mixture of ethyl butyrate, 2,4-Dimethyl-3- cyclohexenecarboxaldehyde, beta gamma hexenol, cis-3-hexenyl acetate, and (2-tert-butylcyclohexyl) acetate as high volatile fragrance.
Furthermore, for compact prosecution purpose, additional specific fragrance are also examined. For example, evernyl as low volatile fragrance; ethoxymethoxycyclododecane as moderate volatile fragrance and (2-tert-butylcyclohexyl) acetate as high volatile fragrance are also obvious.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Argument:
Applicants argue that Holland does not allow for the low volatile to be greater
than 30 wt%. That is even though claim 1 of Holland mentions an upper range of "about 30 wt%" a reading of Holland's detailed description makes clear that the low volatile fragrance material cannot exceed 30 wt% as described in paragraph [0060]. As explained at paragraph [0060] the "revolutionary" approach identified in Holland is to produce a "diamond construction" such that the low volatile fragrance is " ... carefully
chosen between 10 wt% and 30 wt% .... " This paragraph gives no tolerance for going above 30 wt% as recited in the instant claims. Paragraph [0065] of Holland refers to the states that " ... compositions of the present invention can comprise low levels of the low volatile fragrance material present in an amount of from about 10 wt% to about 30 wt%, preferably less than about 30 wt%, or preferably less than about 29 wt%, or preferably less than about 28 wt%, or preferably less than about 27 wt%, or preferably less than about 26 wt%, or preferably less than about 25 wt%, relative to the total weight of the fragrance component." Thus even though paragraph [0065] mentions "about 30 wt%" every subsequent teaching in that paragraph counsels one of ordinary skill to go lower than 30 wt% and that it would be preferable to do so. In conjunction with paragraph [0060]'s teaching that 10 wt% to 30 wt% is critical, one of ordinary skill would not be motivated to exceed 30 wt%. In view of at least these teachings of Holland, it cannot reasonably be stated that the recitation of "about 30 wt%" in claim I of Holland can read on the claimed amount of "greater than 30 wt%". Any latitude provided by the recitation of "about" in claim I of Holland to read above 30 wt% is dispelled by the above mentioned paragraphs. Therefore, the instant claims cannot be reasonably rendered obvious over Holland.
In response to this argument: this is not persuasive. MPEP 2123, Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). II.   NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
, Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). As discussed in the above 103 rejections, Holland et al. teaches at least one low volatile fragrance material having a vapor pressure less than 0.001 Torr (0.000133 kPa) at 25°C present in an amount of from about 10 wt% to about 30 wt% (page 2, [0011]; page 6, [0062, 0065]; page 63, claim 1) that would encompass amount such as 30.5%, 31% or 33% when the term “about” is broadly interpreted. Holland et al. teaches [0060]) that low volatile fragrance material between 10% and 30% which is only one embodiment of Holland et al. teaching, at least it is a preferred embodiment. Holland et al. does not criticize, discredit, or otherwise discourage a range slightly higher than 30% such as 30.5% and 32%, therefore, Holland et al. teaching “about 30%” would still suggest to one of ordinary skill in the art 30.5% or 32% of lower volatile fragrance material, and the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-32, 34-38 and 41-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16967911 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches applicant’s claimed invention when high volatile fragrance about 31% to about 60% is interpreted broadly to overlap with applicant’s claimed about 0.1% to about 30%.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 26-32, 34-38 and 41-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10336966. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches applicant’s claimed invention when low volatile fragrance less than about 30% is interpreted broadly to overlap with applicant’s claimed 31% to 60%.

Claims 26-32, 34-38 and 41-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10138441. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches applicant’s claimed invention when low volatile fragrance methyl jasmonate about 10% to about 30% is interpreted broadly to overlap with applicant’s claimed 31% to 60%.
Claims 26-32, 34-38 and 41-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9914661. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches applicant’s claimed invention when low volatile fragrance about 1% to about 30% is interpreted broadly to overlap with applicant’s claimed 31% to 60%.

Response to Argument:
Applicants argue that evaluation of ODP rejections upon indication of allowable subjection claims.
In response to this argument: this is not persuasive. Since no TD is filed, the ODP rejections are maintained for record.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613